DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9-21, 23-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 20, and 26, the prior art references teach some of the limitations of the independent claims. The closest reference Rathi teaches migrating data among storage tiers and storing access data in inodes. It does not explicitly recite the limitations amended on 1/27/21 directed to calculating multiple sums involving the database and the inode to determine if the tier-copy is expiration eligible. The Examiner was unable to find a prior art reference that teaches all of the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims.
With respect to claims 2-4, 9-19, 21, 23-25, and 28, the claims are allowed based on their dependency on claims 1, 20, and 26 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRIS E MACKES/Primary Examiner, Art Unit 2153